SUMMARY ORDER

UPON DUE CONSIDERATION of this petition for review of a Board of Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND DECREED that the petition for review is DENIED.
Petitioner Salma Abujar, a native and citizen of India, seeks review of a May 11, 2007 decision of the BIA denying reconsideration of a December 14, 2006 BIA decision. In re Salma Abujar, No. A74-857830, 2007 WL 1520881 (B.I.A. May 11, 2007). The December 14 decision affirmed without opinion an Immigration Judge’s denial of the petitioner’s motion to reopen an in absentia removal order entered against the petitioner on February 1, 2001. We assume the parties’ familiarity with the underlying facts and procedural history of the case, as well as the issues presented on appeal.
Petitioner argues that she did not receive adequate oral notice to appear at the initial immigration hearing on February 1, 2001, because the instructions were communicated in Hindi rather than Gujarati, her native language. The BIA concluded that its December 14 decision did not overlook pertinent facts or law because Petitioner was able, at the time of her initial detention, to communicate to her examining officer not only her background information, but also details of her trip into the United States, including specific dates and locations. We see no abuse of discretion in the BIA.’s conclusion that Petitioner’s ability to communicate her background indicated sufficient fluency in either Hindi or English that she would have understood the oral notice to appear at her hearing. See Zhong Guang Sun v. U.S. Dep’t. of Justice, 421 F.3d 105, 107 (2d Cir.2005) (reviewing BIA denial of motion to reconsider for abuse of discretion).
*60For the foregoing reasons, the petition for review is DENIED.